Announcement by the President
Ladies and gentlemen, I should like to make an important announcement regarding this afternoon's vote. For technical reasons, the results of roll-call votes displayed and announced by the president of the sitting do not correspond exactly to the actual number recorded by the voting system. In no case has the result of a vote been affected, as the majorities have not changed.
That being the case, today's midday votes cannot be called into question and are deemed approved. The results that will be published as an annex to the minutes of today's sitting will be the actual results.
It is understood that the technical services are making every effort to determine the reason for this malfunction and that all functions will be restored for tomorrow's votes.